        Case 2:21-cv-00090-SAB     ECF No. 7    filed 04/28/21   PageID.37 Page 1 of 2



 1                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT

 2
                                                                     EASTERN DISTRICT OF WASHINGTON




 3                                                                    Apr 28, 2021
                                                                          SEAN F. MCAVOY, CLERK

 4
 5                            UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 JANET MURPHY,
 9               Plaintiff,                         No. 2:21-CV-00090-SAB
10               v.
11 HOBBY LOBBY STORES, INC., an                     ORDER DISMISSING CASE
12 Oklahoma corporation, d/b/a; and HOBBY
13 LOBBY STORES, INC. STORE #0528,
14               Defendants.
15
16        Before the Court is the parties’ Notice of Settlement and Stipulation and
17 Order for Dismissal With Prejudice and Without Costs to Any Party, ECF No. 6.
18 The parties stipulate and request the Court dismiss this matter with prejudice and
19 without awarding either party attorney’s fees or costs. Pursuant to Fed. R. Civ. P.
20 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good cause to
21 accept the stipulation, enter it into the record, and dismiss this case.
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING CASE # 1
       Case 2:21-cv-00090-SAB     ECF No. 7    filed 04/28/21   PageID.38 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    The parties’ Notice of Settlement and Stipulation and Order for
 3 Dismissal With Prejudice and Without Costs to Any Party, ECF No. 6, is accepted
 4 and entered into the record.
 5        2.    This matter is DISMISSED with prejudice and without attorney’s
 6 fees or costs to any party.
 7        IT IS SO ORDERED. The District Court Clerk is hereby directed to file
 8 this Order, provide copies to counsel, and close the file.
 9        DATED this 28th day of April 2021.
10
11
12
13
14
                                              Stanley A. Bastian
15
                                          United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE # 2
